DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement filed 09/16/2019 is acknowledged by the Examiner. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 2, 6-8, 10-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US 2016/0065286 hereafter Kim in view of CHANDWANI et al, US 2018/0059150 hereafter CHANDWANI. 

As for claim 1, Kim discloses:
A device (Kim, Fig. 1, 102, [0036], The mobile device 102) comprising: 
a pair of phased array antennas (Kim, Fig. 1, 107, [0028], One or more (two/pair of) antennas 107 that can be phased array antennas), wherein each antenna of the pair of phased array antennas is controllable to provide a respective receive beam that is steerable in azimuth and elevation (Kim, [0063], [0146]-[0148], The azimuth and the elevation), wherein faces of each antenna of the pair of phased array antennas are arranged to provide a receive beam coverage over 360 degrees in azimuth (Kim, Fig. 1, 135, [0059], [0060], Providing a receive beam over 360 beam directions); 
a pair of radio frequency front ends coupled to the pair of phased antenna arrays (Kim, Fig. 1, 107, 116, [0047], [0060], One or more (two/pair of) wireless receivers (Rx) coupled to the antennas 107) to: receive channel sounding waveforms from a device of a cellular network via the respective receive beams (Kim, Fig. 1,116, [0024], [0043], [0047], [0060], One or more (two/pair of) wireless receivers (Rx) to receive wireless communication signal from a non-mobile device of a cellular network via received beams); and 
a processing system including at least one processor in communication with the pair of radio frequency front ends (Kim, Fig. 1, 116, 124, [0074], [0078], [0082], [0196], The controller in communication with the Rx 116) to: steer the respective receive beams via instructions (Kim, Fig. 1, 107, 116, 124, [0003], [0004], [0054], Steer the beams’ directions); 
steer the respective receive beams via instructions to the pair of radio frequency front ends (Kim, [0003], Steer a first directional antenna of a first wireless communication device, e.g., a beamforming initiator (BI), and a second directional antenna of a second wireless communication device, e.g., a beamforming responder);
receive the baseband signals from the pair of radio frequency front ends (Kim, Fig. 1, 107, 116, [0047], [0060], [0130], One or more (two/pair of) wireless receivers (Rx) for receiving signals); 
determine a plurality of measurements of at least one wireless channel parameter based upon the baseband signals (Kim, [0062], [0063], Determine a plurality of measurements/evaluations based on the received signals); and 
record locations and spatial orientation information for the plurality of measurements of the at least one wireless channel parameter (Kim, [0064]-[0066], Track/record the location and rotation/orientation of a plurality of beam directions).

Kim does not explicitly disclose that non-mobile device (Kim, Fig. 1, 140) is a fifth generation base station of a cellular network.

However, CHANDWANI discloses a fifth generation base station of a cellular network (CHANDWANI, [0001], [0030], The 5G base station in the cellular network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with a fifth generation base station of a cellular network as taught by CHANDWANI to improve or optimize received signal strength (CHANDWANI, [0012]).

As for claim 2, Kim discloses:
Each antenna of the pair of phased array antennas provides the receive beam coverage over at least a 120 degree azimuthal sector (Kim, Fig. 1, 135, [0059], [0060], Providing a receive beam in 360 beam directions).

As for claim 6, Kim discloses:
Each radio frequency front end of the pair of radio frequency front ends includes a radio frequency-to-baseband downconverter (Kim, [0049], The radios including analog to digital and digital to analog converters).

As for claim 7, Kim discloses:
A global positioning system, wherein the processing system is further to determine the locations via the global positioning system (Kim, [0023], [0043], A GPS device).

claim 8, Kim discloses:
The spatial orientation information comprises, for each the plurality of measurements of the at least one wireless channel parameter, a direction of one of the respective receive beams (Kim, [0064]-[0066], Track/record the location and rotation/orientation of a plurality of beam directions).

As for claim 10, Kim discloses:
The channel sounding waveforms comprises a broadcast signal from the fifth generation base station (Kim, [0105]).

As for claim 11, Kim discloses:
The at least one wireless channel parameter comprises at least one of: a complex impulse response; a path loss; a received signal strength; a carrier-to-interference ratio (Kim, [0161], Signal to Noise Ratio (SNR)); an excess delay; a root-mean-square delay spread; an angular spread; a doppler spread; a fade rate; or an angle of arrival.

As for claim 12, Kim discloses:
Each of the channel sounding waveforms comprises at least one time/frequency resource block of a time and frequency resource grid of the fifth generation base station (Kim, [0028], [0112], [0123], Pilot signals are transmitting/received according to frequency division multiplexing).

As for claim 14, Kim discloses:
(Kim, FIG. 1, 100, The wireless device) comprising: 
a processing system including at least one processor; and 
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 
steering the respective receive beams via instructions to the pair of radio frequency front ends (Kim, [0003], Steer a first directional antenna of a first wireless communication device, e.g., a beamforming initiator (BI), and a second directional antenna of a second wireless communication device, e.g., a beamforming responder) ;
receiving the baseband signals from the pair of radio frequency front ends (Kim, Fig. 1, 107, 116, [0047], [0060], [0130], One or more (two/pair of) wireless receivers (Rx) for receiving signals); 
determining a plurality of measurements of at least one wireless channel parameter based upon the baseband signals (Kim, [0062], [0063], Determine a plurality of measurements/evaluations based on the received signals); and 
recording locations and spatial orientation information for the plurality of measurements of the at least one wireless channel parameter (Kim, [0064]-[0066], Track/record the location and rotation/orientation of a plurality of beam directions).

Kim does not explicitly disclose that non-mobile device (Kim, Fig. 1, 140) is a fifth generation base station of a cellular network.

(CHANDWANI, [0001], [0030], The 5G base station in the cellular network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with a fifth generation base station of a cellular network as taught by CHANDWANI to improve or optimize received signal strength (CHANDWANI, [0012]).

As for claim 15, Kim discloses:
The steering comprises: transmitting instructions to a pair of radio frequency front ends associated with the pair of phased array antennas (Kim, Fig. 1, 107, 116, [0047], [0060], [0130], Transmitting information to one or more (two/pair of) wireless receivers (Rx) for receiving signals);.

As for claim 16, Kim discloses:
The baseband signals are received from the pair of radio frequency front ends (Kim, Fig. 1, 107, 116, [0047], [0060], [0130], One or more (two/pair of) wireless receivers (Rx) for receiving signals).

As for claim 17, the combination of Kim and CHANDWANI discloses:
The pair of radio frequency front ends are to: receive the channel sounding waveforms from the fifth generation base station of the cellular network via the respective receive 

As for claim 18, Kim discloses:
Transmitting to the cellular network the plurality of measurements of the at least one wireless channel parameter, the locations, and the spatial orientation information (Kim, [0064]-[0066], Track/record the location and rotation/orientation of a plurality of beam directions).

As for claim 19, Kim discloses:
Recording a time stamp associated with each of the plurality of measurements of the at least one wireless channel parameter (Kim, [0111], Recording the timing of the pilot signal).

As for claim 20, Kim discloses:
A method comprising:  2017-1046CON -47-
steering the respective receive beams via instructions to the pair of radio frequency front ends (Kim, [0003], Steer a first directional antenna of a first wireless communication device, e.g., a beamforming initiator (BI), and a second directional antenna of a second wireless communication device, e.g., a beamforming responder) ;
receiving the baseband signals from the pair of radio frequency front ends (Kim, Fig. 1, 107, 116, [0047], [0060], [0130], One or more (two/pair of) wireless receivers (Rx) for receiving signals); 
(Kim, [0062], [0063], Determine a plurality of measurements/evaluations based on the received signals); and 
recording locations and spatial orientation information for the plurality of measurements of the at least one wireless channel parameter (Kim, [0064]-[0066], Track/record the location and rotation/orientation of a plurality of beam directions).

Kim does not explicitly disclose that non-mobile device (Kim, Fig. 1, 140) is a fifth generation base station of a cellular network.

However, CHANDWANI discloses a fifth generation base station of a cellular network (CHANDWANI, [0001], [0030], The 5G base station in the cellular network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with a fifth generation base station of a cellular network as taught by CHANDWANI to improve or optimize received signal strength (CHANDWANI, [0012]).

4.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US 2016/0065286 in view of CHANDWANI as applied to claim 1,  above, and further in view of Gilb et al, US 2007/0224951 hereafter Gilb. 

As for claim 3, the combination of Kim and CHANDWANI does not explicitly disclose:


However, Gilb discloses each radio frequency front end of the pair of radio frequency front ends includes a plurality of variable phase shifters associated with respective antenna elements of an associated antenna of the pair of phased array antennas (Gilb, Fig. 2, 205, [0040], [0051]-[0052], One or more phase shifters associated with the respective phased array antenna).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kim and CHANDWANI with each radio frequency front end of the pair of radio frequency front ends includes a plurality of variable phase shifters associated with respective antenna elements of an associated antenna of the pair of phased array antennas as taught by Gilb to provide improved antenna functionality. 

As for claim 4, the combination of Kim and CHANDWANI does not explicitly disclose:
The instructions to the pair of radio frequency front ends to steer the respective receive beams are for controlling the plurality of variable phase shifters to control the directions of the respective receive beams.

(Gilb, Fig. 2, 205, [0040], The control information to indicating the amount to shift one or more phase shifters in the phase antennas to steer a beam formed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kim and CHANDWANI with the instructions to the pair of radio frequency front ends to steer the respective receive beams are for controlling the plurality of variable phase shifters to control the directions of the respective receive beams by Gilb to provide improved antenna functionality. 

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US 2016/0065286 hereafter Kim in view of CHANDWANI as applied to claim 1,  above, and further in view of Rao et al, US 2014/0200038 hereafter Rao. 

As for claim 9, the combination of Kim and CHANDWANI does not explicitly disclose:
A gyroscope; and a compass, wherein the processing system is further to determine the spatial orientation information via the gyroscope and the compass.

(Rao, [0004[. The gyroscope and the compass).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kim and CHANDWANI with a gyroscope; and a compass, wherein the processing system is further to determine the spatial orientation information via the gyroscope and the compass as taught by Rao to provide improved location services.

Allowable Subject Matter

6.	Claims 5 and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/           Primary Examiner, Art Unit 2469